                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    ANTHONY VISERTO,                              No. 4:17-CV-02370

                 Petitioner,                      (Judge Brann)

         v.                                       (Magistrate Judge Carlson)

    WARDEN KATHY P. LANE,

                 Respondent.

                                     ORDER

                                   JUNE 5, 2019

        Anthony Viserto filed this 28 U.S.C. § 2241 petition challenging the Bureau

of Prison’s (“BOP”) calculation of his federal sentence.1 In April 2019, Magistrate

Judge Martin C. Carlson issued a Report and Recommendation recommending that

this Court dismiss as unexhausted Viserto’s petition and deny his motion to transfer

the case to another district.2 Viserto filed timely objections to the Report and

Recommendation in which he contends that (1) he exhausted his remedies by

sending a letter to the BOP while in state custody and (2) exhaustion would be futile

because a BOP employee responded to that letter and explained that Viserto’s federal

sentence had been properly calculated.3



1
     Doc. 1.
2
     Doc. 8.
3
     Docs. 11, 13, 14.
       “If a party objects timely to a magistrate judge’s report and recommendation,

the district court must ‘make a de novo determination of those portions of the report

or specified proposed findings or recommendations to which objection is made.’”4

Regardless of whether timely objections are made, district courts may accept, reject,

or modify—in whole or in part—the magistrate judge’s findings or

recommendations.5         After reviewing the record, the Court finds no error in

Magistrate Judge Carlson’s recommendations.

       As to Viserto’s contention that he exhausted his administrative remedies while

in state custody, he points to no law—and the Court can find none—supporting his

assertion that taking action outside of the BOP’s settled administrative procedures is

sufficient to exhaust administrative remedies. Rather, upon Viserto’s admission to

federal custody, he was required to exhaust the available BOP remedies, which he

failed to do.6 Moreover, a letter from one BOP employee—sent in response to

Viserto’s letter inquiry and outside of the BOP’s ordinary process for reviewing




4
    Equal Emp’t Opportunity Comm’n v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017)
    (quoting 28 U.S.C. § 636(b)(1)).
5
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
6
    Cf. Simms v. United States, No. 08–13–HRW, 2009 WL 3061994, at *5 (E.D. Ky. Sept. 21,
    2009) (noting that “the BOP cannot be said to be implementing or executing a prisoner’s
    sentence until that prisoner is received into federal custody to ‘commence’ his or her federal
    sentence within the meaning of 18 U.S.C. § 3585(a). Until that time, the BOP has yet to make
    any firm or binding determinations regarding the circumstances of the prisoner’s
    confinement”).
                                                2
sentence calculations—is insufficient to demonstrate futility.7 Consequently, IT IS

HEREBY ORDERED that:

       1.     Magistrate Judge Martin C. Carlson’s Report and Recommendation

              (Doc. 8) is ADOPTED;

       2.     Viserto’s 28 U.S.C. § 2241 petition (Doc. 1) is DISMISSED for failure

              to exhaust administrative remedies;

       3.     Viserto’s motions to transfer the case (Docs. 7, 9) are DENIED; and

       4.     The Clerk of Court is directed to CLOSE this case.



                                                BY THE COURT:

                                                s/ Matthew W. Brann
                                                Matthew W. Brann
                                                United States District Judge




7
    Cf. Muniz v. Zickefoose, 460 F. App’x 165, 167 (3d Cir. 2012) (concluding “[t]hat the
    Government’s counsel believes the law to require a contrary outcome does not excuse
    [petitioner] from pursuing the administrative remedies the BOP makes available”).
                                            3
